PER CURIAM.
The Rules of the Supreme Court of Florida Relating to Admissions to The Bar, 32 F.S.A., 1970 Revision, are amended in the following respects:
Article III, § 19, which presently reads:
“Section 19. Each applicant must be a citizen of the United States and over the age of twenty-one years.”
is amended to read as follows:
“Section 19. No person shall be admitted to the bar examination who has not reached the age of eighteen years.”
This amendment shall become effective immediately upon the filing of this order. Petition for rehearing is hereby dispensed with.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.